DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marka et al. (WO 2017066514 A1) hereinafter Marka.
Regarding claim 1, Marka teaches a system (“Fig, 4C is a block diagram that illustrates example use of a highly directional microphone (e.g. a shotgun microphone) in a motorized pivot in a system” in ¶[0054]), comprising: a housing (referred to as Platform 472 in Fig. 4C); a detector to detect a location of an object in an environment surrounding the housing (referred to as Shotgun Microphone 476a in Fig. 4C); an adjustable arm coupled to the housing (referred to as Motorized Pivot 474 in Fig. 4C); and a sensor disposed on the adjustable arm (referred to as Shotgun Microphone 476a in Fig. 4C), wherein the adjustable arm is to adjust a distance between the sensor and the location of the object (“FIG. 4C is a block diagram that illustrates example use of a highly directional microphone (e.g., a shotgun 
Regarding claim 2, Marka teaches the system of claim 1, Marka further teaches the system further comprising wherein the adjustable arm is coupled to the housing, wherein the adjustable arm is coupled via a hinge to the housing to permit rotation of the adjustable arm in a vertical orientation to a horizontal orientation relative to a base of the housing (“On the platform 472 is mounted a motorized pivot 474 that can be rotated with one, two or three rotational degrees of freedom (DOF)” in ¶[0054]).
Regarding claim 3, Marka teaches the system of claim 1, Marka further teaches the system further comprising wherein the sensor includes an audio sensor, an image sensor, or a combination of an audio sensor and an image sensor (implied from microphone as an audio sensor in Shotgun Microphone 476a in Fig. 4C).
Regarding claim 4, Marka teaches the system of claim 1, Marka further teaches the system further comprising wherein the detector comprises an audio detector, a light detector, or a combination of an audio detector and a light detector (implied from microphone as an audio sensor in Shotgun Microphone 476a in Fig. 4C).
Regarding claim 5, Marka teaches the system of claim 1, Marka further teaches the system further comprising wherein the adjustable arm includes a rotatable head to change a direction of the adjustable arm corresponding to the location of the object (“On the platform 472 is mounted a motorized pivot 474 that can be rotated with one, two or three rotational degrees of freedom (DOF)” in ¶[0054]).

Regarding claim 8, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 9, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 2 (see rejection of claim 2 above).
Regarding claim 10, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the system of rejected claim 5 (see rejection of claim 5 above).
Regarding claim 11, Marka teaches the device of claim 10, Marka further teaches the device further comprising wherein an image sensor couples to the adjustable arm (“In some embodiments, the mobile terminal 1701 includes a digital camera comprising an array of optical detectors,” in ¶[0117]).
Regarding claim 12, claim is rejected for being the non-transitory machine-readable medium storing instructions executable by a processing resource to at least comprise the same elements and perform at least the same functions performed by the system of rejected claim 1 (see rejection of claim 1 above).
Regarding claim 13, Marka teaches the non-transitory computer readable medium of claim 12, Marka further teaches rotate the adjustable arm to a direction corresponding to the direction of the location of the object (“On the platform 472 is mounted a motorized pivot 474 that can be rotated with one, two or three rotational degrees of freedom (DOF)” in ¶[0054]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marka et al. (WO 2017066514 A1) hereinafter Marka in view of Bryant et al. (US 20160311646 A1) hereinafter Bryant.
Regarding claim 7, Marka teaches the system of claim 3, Marka does not specifically disclose the system further comprising wherein the image sensor includes a facial recognition system to detect a location of a face of the object however, 
Since it is known in the art as evidenced by Bryant for a system to further comprise wherein the image sensor includes a facial recognition system to detect a location of a face of the object in (“As 
An ordinary skilled in the art would be motivated to incorporate the features of Bryant with the system of Marka for the benefit of improving the accuracy of the system,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Marka with Bryant.
Claims 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marka et al. (WO 2017066514 A1) hereinafter Marka in view of Archambo (US 5767905) hereinafter Archambo.
Regarding claim 14, Marka teaches the non-transitory computer readable medium of claim 13, Marka does not specifically disclose the non-transitory computer readable medium further comprising instructions to expand the adjustable arm, relative to a housing the adjustable arm is coupled with, to decrease the distance between the adjustable arm and the location of the object however, 
Since it is known in the art as evidenced by Archambo for a non-transitory computer readable medium further comprising instructions to expand the adjustable arm, relative to a housing the adjustable arm is coupled with, to decrease the distance between the adjustable arm and the location of the object in (“as seen in FIG. 4.  The coupling structure is capable of allowing vertical and horizontal movement of the video camera with respect to the arm of the chair 16.  The camera is powered by any commercially available source that is currently in use with this type of camera.” in Col. 4, Lines 36-51 and Figs. 1, 4), 
An ordinary skilled in the art would have been motivated to modify Marka with the teachings of Archambo for the benefit of improving the accuracy of the instructions, 

Regarding claim 15, Marka as modified by Archambo teaches the non-transitory computer readable medium of claim 14, Marka further teaches the on-transitory computer readable medium further comprising instructions to pivot the adjustable arm, relative to the housing, to decrease the distance between the adjustable arm and the location of the object (“On the platform 472 is mounted a motorized pivot 474 that can be rotated with one, two or three rotational degrees of freedom (DOF)” in ¶[0054]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AMMAR T HAMID/              Examiner, Art Unit 2654